Citation Nr: 0428522	
Decision Date: 10/18/04    Archive Date: 10/28/04	

DOCKET NO.  02-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1990 to 
December 1992.  His medals and badges include the Combat 
Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
VARO in Roanoke, Virginia, that denied service connection for 
PTSD.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained by VA.  

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced during the Persian Gulf War.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to assist and notify claimants with regard 
to appeals; however, the Board finds it unnecessary to 
address the applicability of the VCAA to the instant appeal 
in view of the favorable disposition reached herein.  The 
Board notes, however, that the veteran had the opportunity to 
provide testimony before the undersigned Acting Veterans Law 
Judge at a hearing at the Board in August 2004.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2003).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that the 
veteran engaged in combat with the enemy, and the claimed 
stressor(s) is (are) related to combat, the veteran's lay 
testimony regarding his reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f) (2003).

A review of the evidence in this case discloses that the 
veteran claims he has PTSD as a result of combat experiences 
during his participation and operation in Desert Storm/Desert 
Shield in 1991 in the Persian Gulf War.

A review of the service medical records is without reference 
to complaints or abnormalities regarding the veteran's 
psychiatric status.

Of record are reports of outpatient visits at the Charlotte 
Primary Care facility dated in 1999 and 2000.  At the time of 
a July 1999 visit, the veteran's complaints included having 
been under a lot of stress since the Gulf War.  His wife 
indicated he had a short fuse and a bad temper.  Notation was 
also made that he was real nervous in crowds.  He had not 
been on any medications in the past for this and had not been 
followed up for these complaints previously.  He had refused 
to see a psychiatrist, although the examiner explained the 
importance to him of doing so and of seeking assistance from 
VA.  

At the time of a January 2000 visit, he was seen for follow-
up of his depression.  An assessment was made of depression.  
Notation was made of the possibility of an element of PTSD.  

Of record are communications from the veteran's wife to the 
combined effect that he was a changed person on his return 
home from the Persian Gulf War.  Reference was made to job 
difficulties.  She stated that in 1999 they went to a family 
doctor who prescribed psychotropic medication.  

Also of record are reports of VA treatment and evaluation of 
the veteran beginning in February 2001.  At the time of 
hospitalization for psychiatric evaluation purposes in 
February 2001, it was reported over the past nine years, the 
veteran described not having been able to tolerate other 
people.  He stated he did not like crowds because he could 
not relax and was very tense and anxious.  He reported 
symptoms that included anger, depression, social withdrawal, 
sleep difficulties, and fatigue.  It was noted he served in 
Operation Desert Storm/Desert Shield from January to 
July 1991, and was involved in combat.  He had no recurrent 
daytime or nighttime recurring thoughts about his 
experiences.  He believed that some gas exposure in Desert 
Storm might be contributing to his symptoms.  It was noted he 
had had a psychiatric diagnosis of PTSD since August 2000.  
The admission/discharge diagnosis was PTSD with depressive 
symptoms.

The veteran was accorded a psychiatric examination by VA in 
September 2001.  The claims file was not available for 
review.  What was available were mental health treatment 
notes from the VA medical center.  It was reported the 
veteran's first mental health contact was with the VA medical 
center in February 2001 and the diagnosis was PTSD with 
depressive symptoms.  The examiner indicated that notes from 
that admission reflected the veteran did not relate his 
symptoms directly to his experiences in the Persian Gulf War.  
Currently, the veteran stated that he was not sure whether 
his symptoms related to the Persian Gulf War or not.  The 
veteran underwent psychological testing.  The profile was 
valid and indicated rather long-term characterological 
problems with social introversion, brooding, and negative 
rumination.  Testing suggested that he found it difficult to 
be assertive about his feelings and often harbored feelings 
of rejection and anger without expressing them directly to 
others.  The testing was not reported as strongly supportive 
of a diagnosis of PTSD, but suggested rather long-term 
characterological features that rendered him frequently 
depressed and inefficient in terms of behavioral functioning.  
The examiner stated that overall there did not appear to be 
adequate evidence to firmly support the diagnosis of PTSD.  
The veteran did not appear to be significantly anxious and 
did not appear to be avoiding reminders of his military stay.  
It was noted he wore his fatigue shirt during the 
examination.  The Axis I diagnosis was depressive disorder, 
not otherwise specified.

The veteran was accorded another psychiatric examination for 
rating purposes by VA in March 2004.  His chief complaint was 
flashbacks "all the time."  Notation was made that he had 
received the Combat Infantryman Badge for his service in 
Operation Desert Storm.  He complained that, since his return 
from the Persian Gulf, he had had ongoing problems without 
much help until just a few years ago, when he decided to seek 
treatment for his symptoms of depression and anxiety.  
Treatment records beginning in November 2001 were reviewed.  
Although various degrees of psychiatric symptomatology, such 
as depression, anxiety, and PTSD, were noted, all of the 
symptoms were described by the examiner as consistent with a 
diagnosis of PTSD.  These symptoms included anxiety, 
nightmares, startle reaction, difficulty sleeping, 
flashbacks, mood swings, anger, and inability to hold a job 
for very long.  The examiner stated that the symptoms had 
progressed and had impacted every aspect of the veteran's 
life leading to disturbances in social and occupational 
functioning.  He believed the symptom picture was consistent 
with the diagnosis of PTSD and it was his opinion, "based on 
a reasonable degree of medical certainty, that the veteran's 
stressors and experiences in combat were of a significant 
nature and likely responsible for his current symptoms of 
post-traumatic stress disorder."  The Axis I diagnosis was 
chronic, severe PTSD.  

Evidence submitted at the hearing before the undersigned in 
August 2004 included a January 2004 assessment by a social 
worker at a vet center which reflected that, in his opinion, 
the veteran had PTSD directly related to his combat 
experiences in the Persian Gulf.  

At the hearing before the undersigned, in August 2004, the 
veteran and his wife gave testimony regarding the impact of 
his experiences in the Persian Gulf on his life in the years 
thereafter.  

Based on a longitudinal review of the evidence of record, the 
Board finds that that evidence supports a grant of service 
connection for PTSD.  Indeed, the evidence of record is more 
than in relative equipoise.  Under the circumstances, the 
veteran prevails as to his claim for service connection for 
PTSD with application of the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107.  

The veteran received the Combat Infantryman Badge and this 
decoration demonstrates that he engaged in combat with the 
enemy during his participation in Operation Desert 
Shield/Desert Storm.  Testimony given by the veteran in 
statements and at the hearing before the undersigned is 
consistent with the circumstances of his combat service.  The 
only evidence against the claim is the report of the 
psychiatric examination accorded the veteran by VA in 
September 2001.  At that time, the examining psychologist 
opined that there did not appear to be sufficient evidence to 
warrant a diagnosis of PTSD.  This comment shows some 
equivocation on his part.  However, the reports from the 
veteran's treating mental health care providers, and from the 
VA psychiatrist who examined the veteran in March 2004 
reflect that, in their opinion, the veteran had PTSD.  They 
were not hesitant in their opinions.  The physician who 
examined the veteran in March 2004 indicated that he had 
access to treatment records dating from 2001. He acknowledged 
that there were varying degrees of psychiatric symptomatology 
present, but it was his opinion that with a "reasonable 
degree of medical certainty," the veteran's psychiatric 
symptoms were best characterized by the diagnosis of PTSD.  
The Board agrees.  As a result, service connection for PTSD 
is in order. 


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



